DETAILED ACTION
Accelerated Examination
This application has been granted special status under the accelerated examination program. Applicant is reminded of a shortened statutory period of TWO (2) MONTHS.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,465,013 in view of Sales et al US publication US 20160066820.
Claim 1 of the instant application claimed a system for targeted neurological therapy comprising a computing device and a stimulation transducer to diagnose a neurological condition, select a brainwave entrainment therapy, assign a dual task stimulation and apply the brainwave therapy while an individual is engaged in the dual task simulation that is identical to the system for targeted neurological therapy of the patent’s claim 1. But, the instant claim 1 is differ in that the system further receive one or more gait measurement for an individual and compare the one or more gait measurements for the individual against the neurological conditions in the neurological database to identify a neurological condition of the individual. However, it is well-known in the art that diagnosing a neurological condition including measuring one or more gait measurement and comparing the measurement to a database as taught by Sales (see para 0001, Observing a person's gait is often an important clinical step in diagnosing certain types of musculoskeletal and neurological conditions, further see para 0036, the system may compare one or more gait patterns of a user (e.g., in the manner discussed above or in any other suitable way) with information regarding one or more abnormal gait patterns that is stored in a Gait Database 130). Therefore, it would have been obvious to incorporate gait diagnostic to identify the neurological condition. The motivation is to provide more accurate diagnosis of the neurological condition using gait analysis. Please see table below for the claim comparison.
Further, the limitation of the remaining claims 2-8 and 10-17 are found with minor variations in the recitation of the patents claims 1-16.

Instant Application (17/835,645)
Patent No. 11,465,013
Claim 1: A system for targeted neurological therapy, comprising:
a computing device comprising a memory, a processor, and a non-volatile data storage device;
Claim 1: A system for targeted neurological therapy, comprising: 
a computing device comprising a memory, a processor, and a non-volatile data storage device;
a neurological database stored on the non-volatile data storage device, the neurological database comprising information related to neurological conditions and the association of those neurological conditions with primary tasks, associative activities, brainwave entrainment therapies, or gait data, or any combination thereof;
a neurological database stored on the non-volatile data storage device, the neurological database comprising information about neurological functions, or states, or both, and their associations with primary tasks, or associative activities, or both; 
a stimulation transducer; and a software application, comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to:
a stimulation transducer; and a software application, comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to:
receive a neurological assessment for an individual comprising a neurological condition of the individual;
receive a neurological assessment for an individual comprising a neurological condition of the individual;
receive one or more gait measurements for an individual;
compare the one or more gait measurements for the individual against the neurological conditions in the neurological database to identify a neurological condition of the individual;

(Obvious in view of Sales US 20160066820 as shown above)
select a primary task from the neurological database associated with the neurological condition;
select an associative activity from the neurological database associated with the neurological condition;

select a primary task from the neurological database associated with the neurological condition; 
select an associative activity from the neurological database associated with the neurological condition;
select a brainwave entrainment therapy from the neurological database associated with the neurological condition, the therapy comprising a stimulation frequency;
select a brainwave entrainment therapy for application while the individual is engaged in the dual task stimulation, the therapy comprising a stimulation frequency;
assign a dual task stimulation for the individual to perform, the dual task stimulation comprising the primary task and the associative activity;
apply the brainwave entrainment therapy by operating the stimulation transducer at the stimulation frequency while the individual is engaged in the dual task stimulation.

assign a dual task stimulation for the individual to perform, the dual task stimulation comprising the primary task and the associative activity;
 and apply the brainwave entrainment therapy by operating the stimulation transducer at the stimulation frequency while the individual is engaged in the dual task stimulation.

 
  Claims 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,465,013 in view of Sales et al US publication US 20160066820 and in view of Tsai et al US publication US 20170143934.
The dependent claims 9 and 18 differ in that they further recite the brainwave entrainment therapy is used to induce synchronized gamma oscillations in at least one brain region of the individual to treat dementia in the individual. However, it is well-known that such therapy is used to induce synchronized gamma oscillations in the brain to treat dementia as taught by Tsai (see the abstract, The present disclosure provides systems and methods for at least one of preventing, reducing, and treating a level of or change in at least one of amyloid-β (Aβ) peptide, C-terminal fragment-β (β-CTF), β-secretase (BACE1), γ-secretase, neuroinflammation, and/or dementia (e.g., Alzheimer's disease or age-related decline) in a subject by inducing synchronized gamma oscillations in the brain of the subject using, for example, a stimulus-emitting device to emit a stimulus (e.g., light, sound, and/or haptic) at a frequency (e.g., about 40 Hz) that synchronously activates in vivo a specific cell type (e.g., fast-spiking-parvalbumin (FS-PV) immunoreactive interneurons) and/or brain region (e.g., a sensory cortex and/or hippocampus) of the subject). Therefore, it would have been obvious to provide dementia treatment by inducing synchronized gamma oscillations. The motivation is to provide correct treatment for diagnosed condition such as dementia.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the claim recites the limitations “receive a neurological assessment for an individual comprising a neurological condition of the individual” and “receive one or more gait measurement for an individual.” It is unclear whether these limitations refer to the same individual or not. Further, the claims recite “compare the one or more gait measurements for the individual against the neurological conditions in the neurological database to identify a neurological condition of the individual”. It is unclear whether these limitations refer to the same neurological condition or not. It is also unclear which neurological condition is referred to in the following limitations that recites “select… associated with the neurological condition” e.g. is “the neurological condition” refer to the neurological condition in the assessment or the neurological condition identified by comparing the gait measurement? For the purpose of examination, the Examiner interprets that these limitations refer to the same individual and the same neurological condition.
Further, regarding claims 9 and 18, the claims recite “wherein the brainwave entrainment therapy is used to induce synchronized gamma oscillations in at least one brain region of the individual to treat dementia in the individua.” the limitation is unclear because it recites a use but fails to recite steps delimiting how this use is actually practiced. See MPEP § 2173.05(q). Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 
    Other dependent claims are rejected because they are dependent of the rejected claims above.

Allowable Subject Matter
Claims 1-18 are regarded as comprising allowable subject matter and would be allowed upon (1) correction of the 112(b) issues identified above and (2) filing and acceptance of the Terminal Disclaimer to overcome the set forth double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter:
The know prior arts fail to explicitly disclose the steps of receiving a neurological assessment for an individual comprising a neurological condition of the individual; receiving one or more gait measurements for the individual; comparing the one or more gait measurements for the individual against the neurological conditions in the neurological database to identify a neurological condition of the individual; selecting a primary task from a neurological database associated with the neurological condition, the neurological database comprising information neurological functions, or states, or both, and their associations with primary tasks, or associative activities, or both; selecting an associative activity from a neurological database associated with the neurological condition; selecting a brainwave entrainment therapy from the neurological database associated with the neurological condition, the therapy comprising a stimulation frequency; assigning a dual task stimulation for the individual to perform, the dual task stimulation comprising the primary task and the associative activity; applying the brainwave entrainment therapy by operating the stimulation transducer at the stimulation frequency while the individual is engaged in the dual task stimulation in combination with other limitations found in the independent claims 1 and 10.
The closest prior arts of record is McIntyre US 20120116244 and Uhlig US 20150038803. McIntyre teaches assigning dual task test and brain stimulation (see the abstract). McIntyre further teaches analyzing and recording the test result (see figure 7, step 710). But, McIntyre fails to teach the neurological database and the steps of selecting primary task, associative activities and brainwave entrainment therapy from the neurological database and apply the apply the brainwave entrainment therapy by operating the stimulation transducer at the stimulation frequency while the individual is engaged in the dual task stimulation. Uhlig teaches a database for comparative analysis of a user cognitive performance based on dual task stimulation. But, Uhlig fails to teach the database having the brainwave entrainment therapy associated with the neurological condition in a combination with the dual tasks as claimed. The Examiner further could not find a reasonable motivation to combine the references to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barth et al US 20190150793 discloses method and system for analyzing human gait
Ramaswamy et al US 20170246163 discloses methods of improving balance and gait in patients with neurological disease
Mirelman et al US 20140276130 discloses virtual reality for movement disorder analysis and treatment
Alberts et al US 20110184487 discloses computational modeling approach to deep brain stimulation to reverse cognitive motor impairments in patients having a neuro-degenerative disease 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184